EXHIBIT 10.4

 

STRATEGIC HOTEL CAPITAL, INC.

STOCK UNIT AWARD AGREEMENT

 

We are pleased to inform you that you have been awarded by Strategic Hotel
Capital, Inc. (the “Company”), a stock unit award (the “Stock Unit Award”).

 

The terms of the Stock Unit Award are as set forth in this Stock Unit Award
Agreement (“Agreement”). The Stock Unit Award Agreement is granted under the
Strategic Hotel Capital, Inc. 2004 Incentive Plan (“Plan”) and, except as
expressly provided otherwise herein, is limited by and subject to the express
terms and conditions of the Plan, a copy of which is attached. Capitalized terms
that are not defined in this Agreement have the meanings given to them in the
Plan. The basic terms of the Stock Unit Award are summarized as follows:

 

Grant Date:

         

Number of Units:

   _______________     

 

1. Vesting

 

(a) The Stock Unit Award is subject to forfeiture upon termination of your
employment or service relationship with the Employer as described below. The
Stock Unit Award will vest and no longer be subject to forfeiture on the dates
set forth below (each a “Vesting Date”) according to the following schedule:

 

Date at Which Portion of Stock Unit
Award is Vested and No Longer Subject to
Forfeiture Provided Continuous
Employment or Service With the Employer
From the Grant Date

--------------------------------------------------------------------------------

   Portion of Stock Unit
Award Vested and
No Longer Subject
to Forfeiture


--------------------------------------------------------------------------------

December 31, 20__

     25%

December 31, 20__

     50%

December 31, 20__

     75%

December 31, 20__

   100%

 

(b) Units that have vested and are no longer subject to forfeiture according to
the schedule above are referred to herein as “Vested Units.” Units that have not
vested and remain subject to forfeiture under the preceding schedule are
referred to herein as “Unvested Units.” The Unvested Units will vest (and to the
extent so vested cease to be Unvested Units remaining subject to forfeiture) in
accordance with the above schedule. Collectively, the Unvested Units and Vested
Units are referred to herein as the “Units.”

 



--------------------------------------------------------------------------------

(c) Early lapse of the forfeiture restrictions may occur as described below in
connection with a Change of Control, your death, your retirement from the
Employer after age 60, or your Disability.

 

2. Termination of Employment or Services

 

If your employment or service relationship with the Employer terminates for any
reason other than death, retirement from the Employer after age 60, or
Disability, any portion of this Stock Unit Award that has not vested as provided
in Section 1 will immediately terminate. You will forfeit all Unvested Units
upon such occurrence without the payment of any further consideration to you.

 

If your employment or service relationship with the Employer terminates because
of death, retirement from the Employer after age 60, or Disability, the vesting
of this Stock Unit Award will accelerate and all Units under this Stock Unit
Award will become fully vested.

 

3. Change of Control

 

Upon a Change of Control of the Company, the vesting of your Stock Unit Award
will accelerate and all Units under this Agreement shall become fully vested.

 

4. Conversion of Units into Shares of Common Stock

 

Except as otherwise provided by a deferral election pursuant to Section 5 of
this Agreement, Vested Units shall be converted into shares of Common Stock and
distributed to you on or about the February 15th following the day when Unvested
Units become Vested Units at the applicable Vesting Date or as soon as
administratively feasible following your termination of employment with respect
to Unvested Units which become Vested Units in accordance with Section 2.

 

If, however, you elect to defer payment of the shares of Common Stock as
provided in Section 5 of this Agreement, the shares of Common Stock shall be
issued as set forth in the Deferral Election Agreement entered into between you
and the Committee.

 

5. Deferral Election

 

You may elect to defer delivery of the shares of Common Stock that would
otherwise be due by virtue of the lapse or waiver of the vesting requirements as
set forth in Section 1. The Committee shall, in its sole discretion, establish
the rules and procedures for such deferral elections and payment deferrals.

 

6. Dividends

 

You shall be credited with dividend equivalents with respect to your Units under
this Agreement. The Committee, in its sole discretion, may determine the form of
payment of dividend equivalents, including cash, shares of Common Stock or
Units.

 

-2-



--------------------------------------------------------------------------------

7. No Rights as Shareholder

 

You shall not have voting or any other rights as a shareholder of the Common
with respect to the Units. Upon conversion of the Units into shares of Common
Stock, you will obtain full voting and other rights as a shareholder of the
Company.

 

8. Securities Law Compliance

 

Notwithstanding any other provision of this Agreement, you may not sell the
shares of Common Stock acquired upon the conversion of Units unless such shares
are registered under the Securities Act or, if such shares are not then so
registered, the Company has determined that such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares of
Common Stock must also comply with other applicable laws and regulations
governing the shares, and you may not sell the shares of Common Stock if the
Company determines that such sale would not be in material compliance with such
laws and regulations.

 

9. Transfer Restrictions

 

9.1 Restrictions on Transfer of Unvested Shares. Any sale, transfer, assignment,
encumbrance, pledge, hypothecation, conveyance in trust, gift, transfer by
bequest, devise or descent, or other transfer or disposition of any kind,
whether voluntarily or by operation of law, directly or indirectly, of Units
shall be strictly prohibited and void, provided that such restrictions on
transfer will not apply to a gratuitous transfer of the Units, provided, and
only if, you obtain the Committee’s prior written consent to such transfer.

 

9.2 Market Standoff. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s initial public offering,
you and any transferee agree not to sell, make any short sale of, loan,
hypothecate, pledge, assign, grant any option for the purchase of, or otherwise
dispose or transfer for value or agree to engage in any of the foregoing
transactions with respect to, any shares of Common Stock acquired upon the
conversion of Units if so requested by the underwriter. Such limitations will be
in effect for such period of time as may be requested by the underwriter.

 

10. Independent Tax Advice

 

You acknowledge that determining the actual tax consequences to you of receiving
Units or shares of Common Stock or deferring or disposing of Units or shares of
Common Stock may be complicated. These tax consequences will depend, in part, on
your specific situation and may also depend on the resolution of currently
uncertain tax law and other variables not within the control of the Company. You
are aware that you should consult a competent and independent tax advisor for a
full understanding of the specific tax consequences to you of receiving,
deferring or disposing of Units or shares of Common Stock. Prior to executing
this Agreement, you either have consulted with a competent tax advisor
independent of the Company to obtain tax advice concerning the Shares in light
of your specific situation or have had the opportunity to consult with such a
tax advisor but chose not to do so.

 

-3-



--------------------------------------------------------------------------------

11. Withholding and Disposition of Shares

 

You agree to make arrangements satisfactory to the Employer for the payment of
any federal, state, local or foreign withholding tax obligations that arise with
respect to this Stock Unit Award, including, without limitation, the receipt of
shares of Common Stock. Notwithstanding the previous sentence, you acknowledge
and agree that the Employer has the right to deduct from payments of any kind
otherwise due to you any federal, state or local taxes of any kind required by
law to be withheld with respect this Stock Unit Award, including, without
limitation, the receipt of shares of Common Stock.

 

12. General Provisions

 

12.1 No Waiver. No waiver of any provision of this Agreement will be valid
unless in writing and signed by the person against whom such waiver is sought to
be enforced, nor will failure to enforce any right hereunder constitute a
continuing waiver of the same or a waiver of any other right hereunder.

 

12.2 Undertaking. You hereby agree to take whatever additional action and
execute whatever additional documents the Committee may deem necessary or
advisable in order to carry out or effect one or more of the obligations or
restrictions imposed on either you, the Units or the shares acquired upon
conversion of the Units pursuant to the express provisions of this Agreement.

 

12.4 Agreement Is Entire Contract. This Agreement constitutes the entire
contract between the parties hereto with regard to the subject matter hereof.

 

12.5 Successors and Assigns. The provisions of this Agreement will inure to the
benefit of, and be binding on, the Company and its successors and assigns and
you and your legal representatives, heirs, legatees, distributees, assigns and
transferees by operation of law, whether or not any such person will have become
a party to this Agreement and agreed in writing to join herein and be bound by
the terms and conditions hereof.

 

12.6 No Employment or Service Contract. This Agreement does not confer upon you
any right with respect to continuance of employment by the Employer, nor does it
interfere in any way with the right of your employer to terminate your
employment or services at any time.

 

12.7 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but which, upon execution, will
constitute one and the same instrument.

 

12.8 Governing Law. This Agreement will be construed and administered in
accordance with and governed by the laws of the State of Illinois.

 

REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
indicated above on the first page of this Agreement as the Grant Date.

 

STRATEGIC HOTEL CAPITAL, INC.   By:        

Its:

     

[Name of Grantee]

 